









Exhibit 10.1
EXLSERVICE HOLDINGS, INC.
2015 AMENDMENT AND RESTATEMENT
OF THE
2006 OMNIBUS AWARD PLAN
[FORM OF] RESTRICTED STOCK UNIT AGREEMENT (U.S.)
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), is made, effective as of
the [INSERT GRANT DATE] (hereinafter the “Date of Grant”) by and between
ExlService Holdings, Inc. a Delaware corporation (the “Company”), and
___________________ (the “Participant”).
WHEREAS, the Company has adopted the ExlService Holdings, Inc. 2015 Amendment
and Restatement of the 2006 Omnibus Award Plan (the “Plan”), pursuant to which
awards of Restricted Stock Units may be granted; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award of Restricted Stock
Units as provided herein and subject to the terms set forth herein.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants on the Date of
Grant, to the Participant a total of [•] Restricted Stock Units (the “Award”) on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan. Such Restricted Stock Units shall be credited to a separate account
maintained for the Participant on the books of the Company (the “Account”). On
any given date, the value of each Restricted Stock Unit comprising the Award
shall equal the Fair Market Value of one share of Common Stock. The Award shall
vest in accordance with Section 3 hereof and settle in accordance with Section 4
hereof.
2.Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3.Vesting. Each day on which a portion of the Award vests in accordance with
this Agreement is referred to as a “Vesting Date”.
(a)Except as may otherwise be provided herein, subject to the Participant’s
continued employment with the Company through each applicable Vesting Date
listed in the chart below (the “Vesting Chart”), the Awards shall become vested
as follows:





--------------------------------------------------------------------------------





Percent of Awards Vesting
Vesting Date
25%
1ST ANNIVERSARY OF GRANT DATE
25%
2ND ANNIVERSARY OF GRANT DATE
25%
3RD ANNIVERSARY OF GRANT DATE
25%
4TH ANNIVERSARY OF GRANT DATE



(i) Change in Control. (A) Notwithstanding the foregoing, in the event that a
“Change in Control” (which for purposes of this Agreement shall have the meaning
set forth in the Plan as modified by the language at the end of this Section 3)
occurs at a time when any portion of the Awards remain unvested, then effective
upon the consummation of the Change in Control, the vesting of the portion of
the Awards which is not then fully vested shall accelerate such that any portion
of the Awards which would have become vested during the one-year period
following the Change in Control shall become vested effective as of the
consummation of the Change in Control.
(B) In addition: (1) in the event that Participant’s employment by the Company
is terminated by the Company without Cause (as defined in the Plan) (x) at any
time following a Change in Control or (y) in specific contemplation of a Change
in Control or (2) in the event Participant resigns with “Good Reason” (as
defined below) at any time following a Change in Control, Participant shall,
upon and subject to the execution within sixty (60) days following termination
of employment (and non- revocation during any applicable revocation period) of a
standard release of all employment-related claims against the Company and its
Affiliates and each of their employees, officers and directors, be entitled to
immediate vesting as of the termination date of any portion of the Awards which
is unvested as of the termination date.
(C) The term “Good Reason” shall have the meaning set forth in any employment,
consulting or other agreement between the Company or an Affiliate and the
Participant in effect on the date hereof, or, in the absence of such definition
therein, the occurrence, without Participant’s prior written consent, of any of
the following events:
(1)a substantial reduction of Participant’s duties or responsibilities, or
Participant being required to report to any person other than the Board or the
Company’s Chief Executive Officer or President; provided that, if there is a
Change in Control and Participant retains a similar title and similar duties
with the Company or any entity that acquires the Company (or any affiliate or
subsidiary of such entity) following such Change in Control, any change in
Participant’s title shall not a constitute a significant reduction of
Participant’s duties and authorities hereunder;
(2)Participant’s job title is adversely changed, provided that if there is a
Change in Control and Participant retains a similar title and similar duties
with the Company or any entity that acquires the Company (or any affiliate or
subsidiary of such entity) following such Change in Control, any change in
Participant’s title shall not constitute a significant reduction of
Participant’s duties and authorities hereunder;





--------------------------------------------------------------------------------





(3)following a Change in Control, a change in the office or location where
Participant is based of more than thirty (30) miles, which new location is more
than thirty (30) miles from Participant’s primary residence; or
(4)following a Change in Control, a breach by the Company of any material term
of any employment, consulting, or similar agreement between the Company and
Participant;
provided that, a termination by Participant with Good Reason shall be effective
only if, within thirty (30) days following Participant’s first becoming aware of
the circumstances giving rise to Good Reason, Participant delivers a “notice of
termination” for Good Reason to the Company, and the Company within fifteen (15)
days following its receipt of such notification has failed to cure the
circumstances giving rise to Good Reason.
(b)Special 409A Rule. Notwithstanding anything to the contrary in this Section
3, to the extent necessary to comply with Section 409A of the Code, a Change in
Control hereunder shall not give rise to any acceleration of the vesting of any
portion of an Award hereunder unless such event satisfies the definition of a
change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation pursuant
to Section 409A of the Code and any Treasury Regulations promulgated thereunder.
4.Terms.
(a)Settlement. As soon as practicable following each applicable Vesting Date
(including as applicable the date of consummation of a Change in Control and
certain terminations of employment upon or following a Change in Control, as
applicable), the Company shall settle the portion of the Award that is vested on
such date and shall therefore (i) issue and deliver to the Participant one share
of Common Stock for each Restricted Stock Unit subject to the Award that has
vested (the “RSU Shares”), with any fractional shares paid out in cash (and,
upon such settlement, the Restricted Stock Units shall cease to be credited to
the Account) and (ii) enter the Participant’s name as a stockholder of record
with respect to the RSU Shares on the books of the Company.
(b)Dividend Equivalents. If on any date that Restricted Stock Units remain
credited to the Account, dividends are paid by the Company on outstanding shares
of its Common Stock (“Shares”) (each, a “Dividend Payment Date”), then the
Participant's Account shall, as of each such Dividend Payment Date, be credited
with an amount (each such amount, a “Dividend Equivalent Amount”) equal to the
product of (i) the number of Restricted Stock Units in the Account as of the
Dividend Payment Date and (ii) the per Share cash amount of such dividend (or,
in the case of a dividend payable in Shares or other property, the per Share
equivalent cash value of such dividend as determined in good faith by the
Committee). On each applicable Vesting Date, in connection with the settlement
and delivery of RSU Shares as contemplated by Section 4(a), the Participant
shall be entitled to receive a payment, without interest, of an amount in cash
equal to the accumulated Dividend Equivalent Amounts in respect of the RSU
Shares so delivered.
(c)Taxes and Withholding. Upon the settlement of the Award in accordance with
Section 4(a) hereof, the Participant shall recognize taxable income in respect
of the Award, and the Company shall report such taxable income to the
appropriate taxing authorities in respect of the Award as it determines to be
necessary and appropriate. Upon the settlement of the Award in RSU Shares, the
Participant shall be required as a condition of such settlement to pay to the
Company by check or wire transfer the amount of any income, payroll, or social
tax withholding that the Company determines is required; provided that the
Participant may elect to satisfy such tax withholding obligation by having the
Company withhold from the settlement that number of RSU Shares having a Fair
Market Value equal to the amount of such withholding; provided, further, that
the number of RSU Shares that may be so withheld by the Company shall be limited
to that number of RSU Shares having an aggregate Fair Market





--------------------------------------------------------------------------------





Value on the date of such withholding equal to the aggregate amount of the
Participant’s income, payroll and social tax liabilities based upon the
applicable minimum withholding rates.
(d)Effect of Termination of Services. Except as otherwise provided in the Plan,
or as set forth in any employment, consulting or other agreement between the
Company or an Affiliate and the Participant in effect on the date hereof, if the
Participant’s employment with the Company terminates prior to any Vesting Date
for any reason, all remaining Restricted Stock Units credited to the Account
shall be forfeited without further consideration to the Participant.
(e)Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. The Participant acknowledges and agrees that, with respect to
each Restricted Stock Unit credited to his Account, he has no voting rights with
respect to the Company unless and until each such Restricted Stock Unit is
settled in RSU Shares pursuant to Section 4(a) hereof.
(f)Rights as a Stockholder. Upon and following each Vesting Date, the
Participant shall be the record owner of the RSU Shares settled upon such
applicable date unless and until such RSU Shares are sold or otherwise disposed
of, and as record owner shall be entitled to all rights of a common stockholder
of the Company, including, without limitation, voting rights, if any, with
respect to the RSU Shares. Prior to the first Vesting Date, the Participant
shall not be deemed for any purpose to be the owner of shares of Common Stock
underlying the Restricted Stock Units.
5.Miscellaneous.
(a)General Assets. All amounts credited to the Account under this Agreement
shall continue for all purposes to be part of the general assets of the Company.
The Participant’s interest in the Account shall make the Participant only a
general, unsecured creditor of the Company.
(b)Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
ExlService Holdings, Inc.
280 Park Avenue, 38th Floor
New York, NY 10017
Attention: General Counsel
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.
6.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
7.No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of





--------------------------------------------------------------------------------





the Company or its Affiliates or shall interfere with or restrict in any way the
right of the Company or its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge the Participant at any time for any reason
whatsoever.
8.Beneficiary. The Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the Participant’s estate shall be deemed
to be the Participant’s beneficiary.
9.Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and to the Participant
and the beneficiaries, executors, administrators, heirs and successors of the
Participant.
10.Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.
11.Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.
12.Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
13.JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
14.Electronic Delivery and Acceptance. The Company has decided to deliver
documents related to current or future participation in the Plan by electronic
means and to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through the current
plan administrator’s on-line system, or any other on-line system or electronic
means that the Company may decide, in its sole discretion, to use in the future.
15.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
16.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
PLEASE NOTE: Participant’s designation/election via the current plan
administrator’s website that Participant has read and accepted the terms of this
Agreement and the terms and conditions of the Plan is considered Participant’s
electronic signature and Participant’s express consent to this Agreement and the
terms and conditions set forth in the Plan.


[Remainder of page intentionally left blank; signature page to follow]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
ExlService Holdings, Inc.
    
By:
Title:
    
Participant









